Citation Nr: 1139526	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  04-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an earlier effective date, prior to December 27, 1991, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD effective from December 27, 1991, and assigned an initial 30 percent evaluation.  

The assigned effective date reflects the date of receipt of a claim of service connection for PTSD; the benefit sought was denied by the RO in May 1992.  The Board remanded the issue of service connection in August 1993 following a hearing.  The Board eventually denied service connection for PTSD in a March 1998 decision.  The veteran appealed that denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in June 2000 vacated the denial and remanded the matter for further consideration.  In a July 2001 decision, the Board granted service connection for PTSD; this decision was implemented in the January 2002 rating decision on appeal.

The Veteran appealed both the assigned effective date and the initial 30 percent evaluation.  The appeal with regard to the evaluation was resolved with the grant of the maximum, 100 percent evaluation for PTSD, effective from December 27, 1991, in an April 2005 Board decision.

The April 2005 Board decision denied entitlement to an effective date of service connection prior to December 27, 1991.  The Veteran appealed this determination, and in October 2007 the Court, on the basis of a Joint Motion, vacated the denial and remanded the matter to the Board.  The Board again denied entitlement to an effective date of service connection prior to December 27, 1991, in a January 2008 decision, and the Veteran again appealed that determination to the CAVC.

In April 2009, the CAVC granted a Joint Motion for Remand and vacated the Board decision and remanded the matter.  In an August 2009 decision, the Board again denied entitlement to an effective date of service connection prior to December 27, 1991.

The Veteran appealed the Board's continued denial, and in April 2011 the Court, in a single judge memorandum decision, reversed [sic] the August 2009 determination and remanded the matter with express instructions to further develop the record.

The Veteran has testified before several Veterans Law Judges during the pendency of his appeals.  Transcripts of those hearings are of record.  The most recent, and the sole hearing on the matter of the assigned effective date of service connection, was held in December 2004, at the RO.  

In the August 2009 Board decision, a newly raised claim of revision of an April 1983 RO decision denying service connection for a nervous disorder, on the basis of clear and unmistakable error (CUE), was referred to the RO.  The claim is inextricably intertwined with the current appeal, particularly in light of the April 2011 CAVC finding, discussed in greater detail below, that the Veteran's September 1982 claim (decided in April 1983) must be reconsidered de novo under 38 C.F.R. § 3.156(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for a nervous disorder was denied in an April 1983 rating decision.  The Veteran did not appeal this determination, and it became final.  In December 1991, the Veteran filed a claim of service connection for PTSD.  In the course of adjudicating that claim, VA obtained service personnel records relevant to his alleged combat experiences, which had existed but not been associated with the claims file in April 1983.

As is detailed above, service connection for PTSD was eventually granted effective from the date of receipt of the reopened claim, December 27, 1991.  The Veteran maintains, and has since the initial grant of service connection, that an effective date of September 5, 1982, the date of receipt of his original claim of service connection for an "emotional and nervous disorder" is warranted.

The Court determined that, as the service personnel record received by VA after April 1983 were relevant to the Veteran's allegation of stressful combat situations in Vietnam that underlay his emotional and nervous disorder, reconsideration of the April 1983 decision was required.  Regulations state that when "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim [are received], VA will reconsider the claim."  38 C.F.R. § 3.156(c).  Reconsideration requires a de novo consideration of the previously denied claim in light of all the evidence of record.

The Court then determined that a VA examination was necessary in order to determine if the psychiatric disorder extant in 1982 is the same disability currently service connected as PTSD, effective from December 27, 1991.  While a claim for one acquired psychiatric condition may be considered a claim for all currently diagnosed conditions, as a layperson the Veteran is not competent to distinguish between competing diagnoses, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the record was unclear as to whether the Veteran's 1982 allegations did in fact encompass PTSD.  A definitive determination is dependent on a medical opinion.  "[A] medical expert is the only person competent to opine whether the appellant's observable symptoms are medically related to his current PTSD condition or some other condition if there is uncertainty."  Chotta v. Shinseki, 22 Vet. App. 80, 85 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination.  The complete claims file must be reviewed in conjunction with the examination.  The examiner must describe in detail the signs and symptoms of an acquired psychiatric disorder manifested during the time period of 1982 and 1983.  The examiner must opine as to whether it is at least as likely as not any such manifestations are related to the currently service connected PTSD.  In other words, the examiner should identify the date of onset of PTSD or its etiological precursor(s).

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


